DISSENTING STATEMENT
PAPADAKOS, J.
— I must dissent to the court’s disposition of this serious disciplinary matter. Respondent [ ] was convicted of possession of co*68caine in New Jersey on July 24, 1987, and placed on probation until he completed a drug abuse program in that state. The Supreme Court of New Jersey has reprimanded respondent in public and has placed him and his practice under' the supervision of a proctor. Because of the overwhelming mitigating circumstances of this case, the majority seeks to impose the same discipline on respondent as New Jersey has and intends to monitor respondent’s limited Pennsylvania practice until the New Jersey probation period ends.
I have reviewed the record developed by the Disciplinary Board in this matter and am not satisfied that the discipline imposed here is either sufficient considering the gravity of the crime and circumstances or adequate to protect the public. Respondent’s admitted use of cocaine seems to be the “tip of the iceberg” of problems with which he is plagued. He is a severely insulin-dependent diabetic and is legally blind. It is admitted that it takes him 10 times longer to read documents than it does a sighted person and that in a few years he will be totally blind.
More distressing is the tragedy which surrounds the slaying of his father, a New Jersey judge,, over 10 years ago, by a “reputed mobster,” and which appears to have affected respondent mentally to the point where he was using cocaine. The criminal episode which brought respondent’s lifestyle and legal career under our scrutiny involved his using cocaine in the privacy of his bedroom and, in a futile attempt to purge himself of the already ingested drug, by the slashing of his thighs and stomach. His screams were heard by his mother who called for the police. Once in custody, respondent was able to begin assessing the severity of his conduct and was able to seek help.
*69It is true that respondent is remorseful and has sought help for his drug abuse problem, but there is no evidence to show that his emotional problems are being addressed. The unresolved mental strain created by the brutal slaying of respondent’s father and his very poor health brought about a drug dependency which culminated in physical harm to himself. I am very reluctant to permit respondent, with his severe medical and emotional problems, to contiiiue practicing law in this Commonwealth as long as the root of respondent’s problems are not addressed by competent medical personnel.
I am also concerned that the majority, by imposing only a public reprimand for convicted cocaine use, is sending a message to the bar that as long as illegal drug activity is for personal use it does not offend the legal community of this Commonwealth or affect the confidence that the public has that lawyers will refrain from conduct that is illegal and which affects their ability to function normally.
Respondent was convicted of a serious crime for which imprisonment of one year or more could have been imposed. Our rules require that discipline be imposed. Pa.R.D.E. 214. Because of his position in society, respondent was required to obey the law and, in so doing, show respect for the law as an example to others. He has failed to do so and when convicted he also failed to notify our Disciplinary Board of his conviction as required by Pa.R.D.E. 214.
For the majority to impose public censure for illegal drug use' is only to recognize that a problem exists and to do nothing about it. We are all susceptible to the many pressures and anxieties which come to bear in our personal and professional lives. When one is overcome by those pressures and becomes sick, however, we are required to remove *70that person until a cure is effected so that no further harm can be inflicted upon anyone-1 would suspend respondent until his drug abuse and mental problems are overcome and would require him to undergo treatment for his demonstrated emotional problems. I would not permit respondent to handle the problems of others until it can be demonstrated by competent medical testimony that he can handle his own problems. I am not satisfied that board supervision of respondent and his practice is sufficient to protect the public and, therefore, I dissent.
Mr. Justice McDermott and Mr. Justice Cappy join in this dissenting statement.